DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.

Response to Amendment
	The amendment filed on March 29, 2021 has been entered.  Applicant has:  amended claims 1-3, 6, 11-13 and 16.  Claims 1-7, 9-17 and 19-20 are now pending, have been examined and currently stand rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Objection
	Claims 12-17 are objected to for the following informalities:  Claims 12-17 recite the limitation “the injection verification module” whereas independent claim 11 recites a “key injection verification module.”  As best understood, the “key injection verification module” and the “injection verification module” are the same module.  Applicant should amend the claims in order to maintain proper antecedent basis.

Claim Interpretation
Regarding claims 1 and 11:  The limitation which recites “in response to the selected character sequence for the unique DPK not matching the reported character sequence, determining a cause of a failure in the key injection of the selected IHS […]” is a contingent limitation.  That is, this limitation only occurs if a certain condition is met, in this case, when the reported character sequence does not match the selected character sequence for the unique DPK.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  In this instance, step of determining a cause of a failure in the key injection of the selected IHS would not occur in a situation where it was determined that the reported character sequence matched the selected character sequence for the unique DPK.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.  See MPEP 2111.04, and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential).
Regarding claim 2:  The limitations which recite “in response to the stored copy of the selected character sequence for the unique DPK matching the reported character sequence, identifying the selected information handling system as a "passing" system on which the key injection procedure was See MPEP 2111.04, and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential).
Regarding claims 3 and 13:  The limitation which recites “determining whether the reported character sequence matches a copy of another selected character sequence of a default DPK corresponding to the unique DPK that was utilized to perform the key injection when the reported character sequence does not match a copy of the selected character sequence of the unique DPK” is a contingent limitation.  That is, this limitation only occurs if a certain condition is met, in this case, when the reported character sequence does not match a copy of the selected character sequence of the unique DPK.  Similarly, the limitation which recites “in response to the reported character sequence not matching the copy of the selected character sequence of the unique DPK, attributing […]; and indicating […]” is a contingent limitation.  That is, this limitation only occurs if a certain condition is met, in this case, when the reported character sequence does not match the copy of the selected character sequence of the unique DPK.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  Accordingly, all of the limitations recited in claim 3 and 13 would not occur in a situation where it was determined that the reported character sequence matched the copy of the selected character sequence of the unique DPK.  Claim scope is not limited by claim language that suggests or makes optional but See MPEP 2111.04, and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential).
Regarding claims 4 and 14:  The limitation which recites “in response to determining that the key injection supports the automated activation process: retrieving from an OS image report a character sequence from a DPK injected within the BIOS of the selected information handling system; and determining whether the character sequence reported by the OS image report matches a stored copy of a selected character sequence of the unique DPK that was utilized to perform the key injection” is a contingent limitation.  That is, this limitation only occurs if a certain condition is met, in this case, when it is determined that the key injection supports the automated activation process.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  In this instance, steps of retrieving from an OS image report a character sequence from a DPK injected within the BIOS of the selected information handling system and determining whether the character sequence reported by the OS image report matches a stored copy of a selected character sequence of the unique DPK that was utilized to perform the key injection would not occur in a situation where it was determined that the key injection did not support the automated activation process.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.  See MPEP 2111.04, and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential).
Regarding claims 6 and 16:  The limitation which recites “identifying the selected information handling system as a system properly configured for manual activation using a Certificate of Authentication (COA) when the coomparing indicates the reported character sequence matches the stored copy of the selected character sequence of the default key for manual activation of the corresponding OS product” is a contingent limitation.  That is, this limitation only occurs if a certain See MPEP 2111.04, and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-17 and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

An information handling system comprising:
	at least one memory system comprising:
		an operating system image;
		a key injection module comprising non-transitory computer program instructions; and
		a key injection verification module comprising non-transitory computer program instructions;
	at least one of a network interface device (NID) and a device interface by which the information handling system communicatively connects to at least one target information handling system (IHS); and
at least one processor connected to the at least one memory and the at least one of the NID
or the device interface, wherein the at least one processor is configured to:
		perform a key injection verification procedure, by executing the key injection verification module, to determine whether injection of an activation process key into the BIOS of the 
selecting and connecting with the target information handling system via one of the NID and the device interface; 
receiving, via the NID or device interface, a reported character sequence from an OS image on a selected target information handling system on which key injection to support automated system activation was performed; and 
comparing a stored copy of the selected character sequence for a unique digital product key (DPK) to the character sequence reported by the OS image on the selected target information handling system without requiring a full identification of the activation process key;
providing an indication of a success or failure of injection of the activation process key into the target information handing system; and
in response to the selected character sequence for the unique DPK not matching the reported character sequence, determines a cause of a failure in the key injection of the selected IHS by comparing the reported character sequence to a selected and limited character sequence for a default activation process key that corresponds to the unique DPK.
Drafting claim 11 in this manner would overcome this 112(b) rejection and it would make clear that the entire key injection verification procedure is completed by executing the key injection verification module.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 	matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 	conditions and requirements of this title.
	
	Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  	Here, it is determined that the claims are directed to the statutory category of a process (i.e. claims 1-7 and 9-10) and a machine (i.e. claims 11-17 and 19-20).  Therefore, we proceed to step 2A, Prong One. 
	The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 1 (i.e. the method claim) is selected as being representative of the independent claims in the instant application.  Claim 1 recites:
in response to completion of an injecting of at least one activation process key into a Basic Input/Output System (BIOS) of the target information handling system, storing, by a processor of an information handling system, a copy of a selected character sequence of each activation process key utilized in the key injection procedure, the selected character sequence being less than a full number of characters of the activation process key;
initiating, via the processor, an injection verification that determines whether the key injection procedure completed successfully to inject an activation process key into the target information handling system, said initiating of said injection verification comprising: selecting and connecting with the target information handling system via one of a network interface device (NID) and a device interface, receiving, via the at NID or device interface, a reported character sequence from an OS image on a selected target information handling system on which key injection to support automated system activation was performed, and comparing a stored copy of the selected character sequence for a unique digital product key (DPK) to the character sequence reported by the OS image on the selected target information handling system; 
providing an indication of a success or failure of injection of the activation process key into the target information handing system; and 
in response to the selected character sequence for the unique DPK not matching the reported character sequence, determining a cause of a failure in the key injection of the selected IHS by comparing the reported character sequence to a selected and limited character sequence for a default activation process key that corresponds to the unique DPK.
Here the claim recites the abstract idea of validating a character sequence by comparing the character sequence to one or more stored character sequences and providing an indication based on the comparison.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Mental Processes grouping of the 2019 PEG because it describes a process that could be performed by the human mind and/or with the aid of pen and paper (e.g., an observation and/or evaluation of whether two sets of characters match and indicating a result of the evaluation).  The concept/abstract idea, identified above, could also fall within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes a commercial interaction (e.g. validating a product before it is delivered to a customer).  It is noted that, the performance of the one or more process steps using a generic computer component (e.g., a processor (e.g., a processor of an 
	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Here, Claim 1 recites the additional elements of: a processor of an information handling system; a network interface device (NID); a device interface; and selecting and connecting with the target information handling system via one of the network interface device (NID) and the device interface, receiving, via the at NID or device interface, a reported character sequence from an OS image on a selected target information handling system on which key injection to support automated system activation was performed.  The processor of an information handling system, network interface device (NID) and device interface are all recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component.  See MPEP 2106.05(f).  Examiner finds no indication in the Specification, that the operations recited in claim 1 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.  See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain See MPEP 2106.05(f).  Furthermore, as with claim 1, the selecting, connecting and receiving steps are considered to be part of a data gathering process, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Looking at the 
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using various computing components (e.g., processors, memory, modules, interface devices, etc.) to implement the abstract idea amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Furthermore, applicants disclosure does not provide any indication that the various computing components are anything other than generic, off-the-shelf computer components (see for example Specification [0020-0024]; [0050]).  As per the selecting, connecting and receiving steps which were considered to be extra-solution activity in Step 2A, these steps have been re-evaluated in Step 2B and determined to be well-understood, routine, and conventional activity in the field.  Applicant’s disclosure does not provide any indication that the network interface device (NID) or  device interface are anything other than a generic, off-the-shelf computer components (See e.g., Specification [0021-0022]), and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, taken alone, the additional elements do not amount to significantly more than a judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  	Therefore, claim 1 is rejected under 35 U.S.C. §101 and is not patent eligible.  Independent claim 11 recites similar subject matter to that found in claim 1, accordingly, the reasons and rational explained above would also be applicable to claim 11.  Dependent claims 2-7, 9-10, 12-17 and 19-20 when 
	Dependent claims 2, 3, 6, 12, 13 and 16 further refine the abstract idea by identifying the particular character sequence(s) that will be used in the comparison step and by identifying the type of indication that will be provided as a result of the comparison step.  These claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	Dependent claims 4 and 14 further refine the abstract idea by identifying the particular character sequence(s) that will be used in the comparison step.  Claims 4 and 14 also recite the additional elements of selecting an information handling system on which to perform the verification and determining whether the key injection supports an automated activation process or a manual activation on the selected information handling system.  Examiner considers these steps to be a form of insignificant extra-solution activity because they are merely selecting a particular data source or type of data to be manipulated/compared.  MPEP 2106.05(g).  Claims 4 and 14 also recite the additional element of retrieving from an OS image report a character sequence from a DPK injected within the BIOS of the selected information handling system.  As with claims 1 and 11, here the retrieving/receiving of a particular character sequence is a data gathering process, which is a form of insignificant extra-solution activity.  That is, this step is merely used to collect data that is used in the comparison step.
	Dependent claims 5 and 15 further refine the abstract idea by identifying the particular character sequence(s) that will be used in the comparison step.  Claims 5 and 15 also recite the additional element of retrieving from an OS image report a selected character sequence of a default key injected within the operating system image of the selected information handling system.  As with claims 1 and 11, here the retrieving/receiving of a particular character sequence is a data gathering process, 
	Dependent claim 7 and 17 recite the additional elements of sending a request to an OC image of a selected information handling system and receiving a report with a particular character sequence.  Examiner considers the sending step to be a form of insignificant extra-solution activity because it is merely selecting a particular data source (i.e. a particular information handling system) to be manipulated/compared.  MPEP 2106.05(g).  As with claims 1 and 11, here the retrieving/receiving of a particular character sequence is a data gathering process, which is a form of insignificant extra-solution activity.  That is, this step is merely used to collect data that is used in the comparison step.
	Dependent claims 9 and 19 merely refine the abstract idea by describing the composition of the selected character sequence.  These claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.	Dependent claims 10 and 20 refine the abstract idea by describing the particular type of activation process.  These claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	In summary, dependent claims 2-7, 9-10, 12-17 and 19-20 considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.  Therefore, the dependent claims are also not patent eligible.  	Accordingly, it is determined that all claims are directed to non-statutory subject matter under 35 U.S.C. 101 and are ineligible.
Response to Arguments
Claim Interpretation
	In regards to the claim interpretation section in the prior Office Action, which discussed the wide use of conditional language throughout the claim(s), Applicant’s remarks indicate that in instances where both conditions of a conditional clause is presented, an argument against one of the conditional clauses in a pairing of conditions not having weight prevents the use of the same argument with respect to the other clause.  Amendment, p. 11.  Applicant concludes that at least one part of the pair of clauses is always correct.  Id.  Examiner agrees that, in a situation where only two possibilities/conditions are possible, this interpretation would be correct.  Accordingly this interpretation, where applicable, has been applied to the instant claims.
Claim Objections
	Claim 9 and 19 were objected to for containing typographical/grammatical errors.  Applicant’s remarks have been considered (Amendment, p. 12) and were found to be persuasive.  Accordingly, the prior objections are withdrawn.
Claim Rejections – 35 U.S.C. § 112(a)
	Claims 1-7, 9-17 and 19-20 were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Applicant’s amendments have removed the language that resulted in the prior rejections, accordingly, the prior 35 U.S.C. 112(a) rejections are withdrawn.
Claim Rejections – 35 U.S.C. § 112(b)
	Claims 11-17 and 19-20 were rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant’s amendments have corrected the previously cited issues, however, the exact relationship between the key injection verification module, the processor and the recited steps remains unclear.  Examiner has updated the 112(b) rejection based on the recent claim amendments in order to address the remaining issues in the claims.
Claim Rejections – 35 U.S.C. § 101	Applicant argues that the detailed amendments to the independent claims further extend the invention into patent eligible subject matter by expressly introducing the physical components of the IHS that are required to perform the computer-implemented process (i.e., not a human activity) of connecting with a remote target IHS via one of a network interface device and a device interface.  Amendment, p. 13.  Examiner respectfully disagrees.  The network interface device (NID) and device
Interface recited in the claim(s) are both recited at a high level of generality.  Furthermore, these devices are merely invoked as tools to perform the conventional process of contacting and receiving data from another system (e.g., another information handling system).  Additionally, while the steps of selecting and connecting with the target information handling system via one of a network interface device (NID) and a device interface, and receiving, via the at NID or device interface, a reported character sequence from an OS image on a selected target information handling system on which key injection to support automated system activation was performed fall outside of the abstract idea (i.e. these steps are additional elements), Examiner contends that these steps are merely part of a data gathering process, which is a form of insignificant extra-solution activity.  MPEP 2106.05(g).  That is, the network interface device (NID) and/or device interface are merely used as tools to connect to a target information handling system in order to collect data (i.e. a reported character sequence) that is used in the comparison step.  Furthermore, the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, the functions/steps associated with the network interface device and device interface, whether considered individually, or as an ordered combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  They also fail to recite an improvement to 
	For the above reasons, and those set forth in the 35 U.S.C. § 101 rejection, seen above, all claims remain rejected under 35 U.S.C. § 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
O'Connor et al. (US 2009/0290716 A1) discloses where after a verification process a manufacture may upload or inject license keys into one or more IHSs using any system or method to inject the license keys to the HIS.  O’Connor [0016]; [0022].
Smith et al. (US 2011/0010770 A1) generally discloses key injection service module configured to create logs when keys are sent to an appliance 18 (controller activity logs), when keys are sent to an agent 20 (appliance activity logs), and when keys are consumed by agents 20 (agent activity logs), whether they are successful, failed, or wasted. Such log events are shown in FIG. 9. All the logs are stored on the controller 22 after being returned by the appliance 18 during a synchronization operation, and can be used to monitor and track key use. Each time a key is issued to an agent 20, the appliance's credit is decremented by one, and the key inventory for that product is decremented. Both levels are replenished during a synchronization operation between the controller 22 and the appliance 18, and are used to meter use on the appliance 18.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        June 16, 2021

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685